STATE OF MINNESOTA

                                     IN SUPREME COURT

                                         A15-1461

Court of Appeals                                                               Chutich, J.
                                                                  Dissenting, Gildea, C.J.
State of Minnesota                                               Took no part, McKeig, J.

                     Respondent,

vs.                                                            Filed: November 16, 2016
                                                               Office of Appellate Courts
Kristyn Nicole Schouweiler,

                     Appellant.
                                  ______________________

Lori Swanson, Minnesota Attorney General, Saint Paul, Minnesota; and

Karen S. Kelly, Wabasha County Attorney, Jacob J. Barnes, Assistant County Attorney,
Wabasha, Minnesota, for respondent.

Drake D. Metzger, Metzger Law Firm, LLC, Minneapolis, Minnesota, for appellant.

                                  ______________________

                                       SYLLABUS

       1.     The exception in the dishonored-check statute for “a check given for a past

consideration,” Minn. Stat. § 609.535, subd. 5 (2014), applies to any check given for goods

or services received in the past.

       2.     A check is issued for “a past consideration,” Minn. Stat. § 609.535, subd. 5,

when the issuer received any goods or services in the past, even if some goods and services

will be received in the future.

       Reversed.

                                            1
                                       OPINION

CHUTICH, Justice.

       Appellant Kristyn Nicole Schouweiler was charged with felony issuance of a

dishonored check, Minn. Stat. § 609.535, subd. 2 (2014), when her check for past-due

property taxes was returned for insufficient funds. The district court dismissed the criminal

complaint, concluding that Schouweiler’s check met the statutory exception for “a check

given for a past consideration,” id., subd. 5 (2014). The court of appeals reversed, and

Schouweiler petitioned for review.       We conclude that “a check given for a past

consideration” means a check given for a good or service that was received in the past.

Because Schouweiler’s check for past-due property taxes was given, in part, for

government services provided in the previous year, her check was “given for a past

consideration.” Accordingly, we reverse the decision of the court of appeals.

                                             I.

       In February 2015, Schouweiler issued a check in the amount of $1,969.07 to the

Wabasha County Auditor/Treasurer for past-due property taxes payable in 2014. The

check was not honored by Schouweiler’s bank, which returned it for insufficient funds.

The County Auditor/Treasurer mailed a notice to Schouweiler, informing her that she had

5 days to make a valid payment, but she failed to do so.

       Schouweiler was charged with issuance of a dishonored check, Minn. Stat.

§ 609.535, subd. 2. Schouweiler challenged the probable cause underlying the complaint

and moved to dismiss it, arguing that her check fit within the statutory exception for “a

check given for a past consideration,” id., subd. 5. After a hearing, the district court

                                             2
dismissed the criminal complaint, holding that Schouweiler’s check for past-due property

taxes was “a check given for a past consideration,” id., because there was no

contemporaneous exchange of goods or services for the check. It reasoned that the purpose

of the dishonored-check statute was “to protect the person who would not have given the

goods to the defendant but for the contemporaneous delivery of the check.”

       The court of appeals reversed. Observing that the phrase “past consideration” has

a special meaning in contract law, the court of appeals held that the past-consideration

exception “refers to a promise to pay that is unenforceable for lack of adequate

consideration.” State v. Schouweiler, No. A15-1461, 2016 WL 102578, at *2-3 (Minn.

App. Jan. 11, 2016). Because Schouweiler wrote the check to fulfill a statutory obligation

to pay taxes, and not to honor an unenforceable contractual obligation, the court of appeals

concluded that the check was not “given for a past consideration.” Id. at *3. Schouweiler

sought review by this court, once again contending that her issuance of a check for past-

due property taxes was “a check given for a past consideration.” We granted review.

                                             II.

       We begin with an overview of the statute. The dishonored-check statute provides:

“Whoever issues a check which, at the time of issuance, the issuer intends1 shall not be


1
        The dishonored-check statute is an atypical criminal statute because it allows the
fact-finder to infer intent when there is “proof that, at the time of issuance, the issuer did
not have sufficient funds or credit with the drawee and that the issuer failed to pay the
check within five business days” after notice was mailed to the issuer. Minn. Stat.
§ 609.535, subd. 3(2) (2014). We have said that the defendant must be given the
opportunity to rebut such a presumption at trial, State v. Williams, 324 N.W.2d 154, 160
(Minn. 1982), but we have never directly addressed the constitutionality of allowing the
fact-finder to infer intent from a presumption, see id. at 160 n.4.
                                              3
paid, is guilty of issuing a dishonored check.” Minn. Stat. § 609.535, subd. 2. But the

Legislature created exceptions to the dishonored-check statute: “This section does not

apply to a postdated check or to a check given for a past consideration, except a payroll

check or a check issued to a fund for employee benefits.” Id., subd. 5.

       Schouweiler’s sole contention is that her check was “given for a past consideration”

and is therefore subject to the exception in the dishonored-check statute. To resolve this

issue, first we must decide whether the phrase “past consideration” has a plain or technical

meaning. Then we must decide whether a check given to pay a property tax obligation is

“given for a past consideration.”

                                             A.

       We begin with the phrase “past consideration.” Schouweiler argues that “past

consideration” plainly refers to a valuable good or service that the check issuer received in

the past. Quoting a Wisconsin Court of Appeals decision that interprets a dishonored-

check statute nearly identical to Minnesota’s statute, Schouweiler argues that the past-

consideration exception includes “checks given either for services already performed or

for goods already received.” See State v. Archambeau, 523 N.W.2d 150, 151-52 (Wis. Ct.

App. 1994) (quoting 66 Op. Wis. Att’y Gen. 168, 174 (1977)).

       The State contends that the phrase “past consideration” is a contractual term of art.

Because Schouweiler’s tax payment arises from a statutory obligation, not a contractual

one, the State argues, her check could not have been “given for a past consideration.”

       The meaning of the past-consideration exception is a question of law, which we

review de novo. Ekdahl v. Indep. Sch. Dist. No. 213, 851 N.W.2d 874, 876 (Minn. 2014).

                                             4
The purpose of statutory interpretation is to ascertain the intent of the Legislature.

Christianson v. Henke, 831 N.W.2d 532, 536 (Minn. 2013). We generally interpret words

and phrases according to their common and ordinary meaning, but we interpret technical

words and phrases according to their special, technical meaning. Staab v. Diocese of

St. Cloud, 813 N.W.2d 68, 72 (Minn. 2012); accord Minn. Stat. § 645.08(1) (2014). To

decide whether words in a statute have a technical meaning or an ordinary meaning, we

consider the context in which the phrase appears. State v. Rick, 835 N.W.2d 478, 484

(Minn. 2013). We interpret a statute “as a whole so as to harmonize and give effect to all

its parts, and where possible, no word, phrase, or sentence will be held superfluous, void,

or insignificant.” Jackson v. Mortg. Elec. Registration Sys., Inc., 770 N.W.2d 487, 496

(Minn. 2009) (quoting In re United Health Grp. Inc., 754 N.W.2d 544, 563 (Minn. 2008));

see also Minn. Stat. § 645.16 (2014).

       In ordinary, nonlegal speech, the word “consideration” means a payment given as

compensation for a good or service. See Webster’s Third New International Dictionary of

the English Language Unabridged 484 (2002) (defining “consideration,” in part, as

“something given as recompense: as . . . payment, reward”); see also The American

Heritage Dictionary of the English Language 392 (5th ed. 2011) (defining “consideration,”

in part, as “[p]ayment given in exchange for a service rendered; recompense”). “Past,” of

course, refers to something that has “existed or occurred in an earlier time.” The American

Heritage Dictionary 1290. “A check given for a past consideration” would then refer,

according to its common and ordinary meaning, to a check given as payment for something

of value received in the past.

                                            5
       As a contractual term of art, however, the phrase “past consideration” has a different

meaning. “Consideration” is an act or forbearance that induces a contractually binding

promise. See Consideration, Black’s Law Dictionary (10th ed. 2014). But when the act or

forbearance was given before the return promise was made, the act or forbearance is called

“past consideration.” See id. Because a “past consideration” does not actually induce a

return promise, a promise given for “past consideration” is not legally binding. See 4

Richard A. Lord, Williston on Contracts § 8:11 (4th ed. 2008); see also Lamprey v.

Lamprey, 29 Minn. 151, 155, 12 N.W. 514, 515 (1882).

       The surrounding text of subdivision 5 shows that the Legislature intended for the

phrase “past consideration” to be given its ordinary meaning, not its technical meaning.

Stated in full, subdivision 5 provides: “This section does not apply to a postdated check or

to a check given for a past consideration, except a payroll check or a check issued to a fund

for employee benefits.” Minn. Stat. § 609.535, subd. 5 (emphasis added).

       Subdivision 5 has two layers. The first clause—“[t]his section does not apply to a

postdated check or to a check given for a past consideration”—creates an exception to the

dishonored-check statute. Id. The second clause—“except a payroll check or a check

issued to a fund for employee benefits”—creates an exception to the exception. Id.

Consequently, a check issued for payroll or benefits first must qualify as a “check given

for past consideration” to avoid rendering the payroll-check and employee-benefit-check

exceptions mere surplusage.

       If we interpreted the phrase “past consideration” according to its technical meaning,

the exceptions for “a payroll check” and “a check issued to a fund for employee benefits”

                                             6
would make little sense. An employee’s pay and benefits are typically bargained for when

an employment agreement is made and, therefore, are not “past consideration” under

contract law.2 We cannot give effect to each word of the statute unless the phrase “past

consideration” is interpreted according to its common and ordinary meaning. Accordingly,

we hold that the exception for “a check given for a past consideration” in subdivision 5

refers to any check given in payment for a good or service that was received in the past.

Such a check does not give rise to criminal liability under the dishonored-check statute.

       This interpretation of the phrase “a past consideration” is supported by a decision

of the Wisconsin Court of Appeals that discusses several Wisconsin Attorney General

opinions that interpret an almost identical statutory exception. Archambeau, 523 N.W.2d

at 151; see Wis. Stat. Ann. § 943.24(4) (West 2015) (“This section does not apply to a

postdated check or to a check given for a past consideration, except a payroll check.”).3


2
        The dissent suggests the possibility of payroll or employee benefit payments that
are not bargained for, such as a holiday bonus or a spontaneous profit share. These kinds
of checks would fall outside the scope of the statute. The plain meaning of “a payroll check
or a check issued to a fund for employee benefits” requires a scheme of compensation. The
American Heritage Dictionary of the English Language 1296 (5th ed. 2011) (defining
“payroll,” in part, as “[a] list of employees receiving wages or salaries, with the amounts
due to each” (emphasis added)); id. at 168 (defining “benefit,” in part, as “[a] form of
compensation . . . provided to employees in addition to wages or salary as part of an
employment arrangement” (emphasis added)). In these definitions, the checks are issued
for payroll or benefits owed to the employee. Thus, a check meeting the contractual
definition of “past consideration,” such as a gratuitous holiday bonus, would not fall within
the plain meaning of a “payroll check.”
3
      The Wisconsin statute was enacted in 1955. Act of Dec. 24, 1955, ch. 696, 1955
Wis. Sess. Laws 974, 992 (codified as amended at Wis. Stat. Ann. § 943.24 (West 2015)).
When the Minnesota Legislature first enacted the statute at issue in this case in 1963, it
used an identical exception. Compare Act of May 17, 1963, ch. 753, 1963 Minn. Laws

                                             7
Noting that a payroll check “usually follows an agreement as to the terms of employment,

form of compensation, and the actual performance of the work,” 66 Op. Wis. Att’y Gen.

168, 175 (1977), the Wisconsin Attorney General concluded that the phrase “past

consideration” was not a legal term of art, but rather covered payments for “services

already performed or goods already received, or for a past due obligation.” Id. at 174.

       Here the State argues, and the court of appeals concluded, that interpreting the

phrase “past consideration” according to its common and ordinary meaning effectively

eliminates criminal liability for checks that are issued for delayed or past-due payments,

which is an absurd result. Schouweiler, 2016 WL 102578, at *3. We disagree.

       When construing a statute, we presume that the Legislature did not intend an absurd

or unreasonable result. Minn. Stat. § 645.17(1) (2014). But this canon is not applicable

“except in an exceedingly rare case in which the plain meaning of the statute ‘utterly

confounds’ the clear legislative purpose of the statute.” Schatz v. Interfaith Care Ctr., 811




1185, 1220 (codified as amended at Minn. Stat. § 609.535, subd. 5 (2014)) (“This section
does not apply to a postdated check or to a check given for a past consideration, except a
payroll check.”), with Act of Dec. 24, 1955, 1955 Wis. Sess. Laws at 993 (“This section
does not apply to a postdated check or to a check given for a past consideration, except a
payroll check.”). The employee benefit fund exclusion was added to Minnesota’s law in
1967. Act of May 16, 1967, ch. 466, § 1, 1967 Minn. Laws 996, 996-97 (codified as
amended at Minn. Stat. § 609.535, subd. 5 (2014)). From the timing and the identical
statutory language, we can reasonably infer that the Minnesota statute was modeled after
Wisconsin’s statute.


                                             8
N.W.2d 643, 651 (Minn. 2012) (quoting Weston v. McWilliams & Assocs., Inc., 716
N.W.2d 634, 639 (Minn. 2006)).4

         Our interpretation of the dishonored-check statute does not confound any clear

legislative purpose. When the Legislature enacted the dishonored-check statute, including

the past-consideration exception, it may have intended to criminally punish only the

issuance of a worthless check that actually induced the other party to provide a good or

service to the issuer of the check. The Legislature may have concluded that the physical

presence of a check at the time of exchange would be more likely to induce the immediate

delivery of goods or services than a mere promise by the issuer to write a check at a later

date.5

         Moreover, when someone writes a worthless check to pay a debt already owed, the

relationship of the parties does not change; the party who wrote the check still owes the

payment. In this case, the dishonored check that Schouweiler issued did not change the

position of the government. The government remained legally entitled to Schouweiler’s

past-due taxes, just as it was before the check issued. And the government retained the


4
       This canon has been dispositive only once in our jurisprudence. Schatz, 811 N.W.2d
at 651; see Wegener v. Comm’r of Revenue, 505 N.W.2d 612 (Minn. 1993).
5
        The State contends that our interpretation incorrectly reads the element of swindle
into the dishonored-check statute and, therefore, conflates the crime of issuing a dishonored
check with the crime of theft-by-check, Minn. Stat. § 609.52, subd. 2(a)(3)(i) (2014). The
State is incorrect. The two crimes have different intent requirements, State v. Cox, 798
N.W.2d 517, 519 (Minn. 2011) (citing State v. Roden, 384 N.W.2d 456, 457 (Minn. 1986)),
and our interpretation of the phrase “past consideration” does not affect the element of
intent.


                                             9
same legal recourse against Schouweiler for failure to pay her property taxes that existed

before the check was dishonored.6 The State’s absurd-results argument is insufficient to

overcome the common and ordinary meaning of the phrase “past consideration.”

                                            B.

       Having decided that the exception for “a check given for a past consideration” refers

to a check that was given for goods or services received in the past, the question remains

whether Schouweiler’s check fits the past-consideration exception. Property owners have

a statutory obligation to pay taxes, see Minn. Stat. § 272.01, subd. 1 (2014), and it is

undisputed that tax payments fund government services. Schouweiler argues that her check

for property taxes reimbursed the county for government services received only during the

previous year. The State contends that county services are received on an ongoing basis

and not entirely received in the past.

       The State is correct that a payment for property taxes funds both past and future

government services. See Minn. Dep’t of Revenue, Understanding Property Taxes:

Property             Tax            Fact            Sheet            12a            (2011),

http://www.revenue.state.mn.us/propertytax/factsheets/factsheet_12a.pdf (describing the



6
       Several statutes give the government specific recourse when a taxpayer fails to pay
property taxes. See Minn. Stat. § 279.01, subd. 1 (2014) (imposing penalties for delinquent
property taxes); Minn. Stat. §§ 280.001-.43 (2014) (providing for forfeiture of real estate
due to unpaid taxes). Notably, these remedies do not include criminal prosecution.
Compare Minn. Stat. § 289A.63, subd. 1 (2014) (imposing criminal penalties for tax
evasion), with Minn. Stat. § 289A.01 (2014) (stating that chapter 289A applies to laws
administered under various chapters without listing the chapters governing delinquent
property taxes).

                                            10
process of budgeting and calculating property taxes). But the Legislature created an

exception for checks issued for “a past consideration.” Minn. Stat. § 609.535, subd. 5.

When used before a noun or a noun phrase, the word “a” denotes “a single but unspecified

person or thing.” The American Heritage Dictionary at 1. The use of the word “a” before

the phrase “past consideration” shows that the Legislature required only a good or a service

to have been received in the past for a check to be exempt from criminal liability under the

dishonored-check statute. Because some of the government services funded by a property

tax payment had already occurred by the time Schouweiler’s check for past-due taxes

issued, her check was “a check given for a past consideration.”

       The dissent maintains that property taxes are not paid in exchange for services, but

rather are paid to fund local government, which then distributes the funds to pay for

services that benefit the public as a whole. To be sure, a landowner’s property tax burden

is not calculated by the precise amount of services that she receives individually from the

government.

       But by March 31 every year, the County Treasurer’s Office mails a tax statement to

each property owner that provides an itemized list of the property tax due to taxing

authorities. Minn. Dep’t of Revenue, supra, at 2. This statement informs taxpayers that

they are paying a specific amount of money for the county, an amount for the city (for

those who live in one), and an amount for local schools, among other items. Id. A

layperson may reasonably view the property tax payment as confirming a payment of

money for, among other things, a variety of received and soon-to-be-received public

services.

                                            11
       Because property taxes may be reasonably understood to support public services,

and Schouweiler presumably received at least some of these services—fire and police

protection or snow removal, for example—by the time she issued her check for the past

year’s property taxes, her check was given for a past consideration.            Accordingly,

Schouweiler’s check was subject to the exception in Minn. Stat. § 609.535, subd. 5.7

       Because Schouweiler’s check for property taxes was “a check given for a past

consideration,” the district court correctly dismissed the criminal complaint. We therefore

reverse the court of appeals’ decision.

       Reversed.



       MCKEIG, J., not having been a member of this court at the time of submission, took

no part in the consideration or decision of this case.




7
       Schouweiler also argued that the court of appeals’ interpretation of the dishonored-
check statute is contrary to public policy, citing the provision of the Minnesota Constitution
that prohibits imprisonment for a debt except in cases of fraud. See Minn. Const. art. I,
§ 12. Because Schouweiler’s check meets the statutory exception, we need not address
this public policy argument.
                                             12
                                       DISSENT

GILDEA, Chief Justice (dissenting).

       The majority holds that the bad check appellant sent to the county to pay her

property taxes was to pay for goods or services provided in the past and therefore was a

check “given for a past consideration,” as that term is used in Minn. Stat. § 609.535, subd. 2

(2014). I disagree with the majority’s interpretation. But even if the majority correctly

interprets the statute, appellant did not send her check to pay for goods or services provided

in the past; she sent the check to pay taxes. Accordingly, I dissent.

       On February 24, 2015, appellant Kristyn Schouweiler wrote a check for nearly

$2,000 payable to Wabasha County for past due property taxes, penalties, and interest. The

check was returned for insufficient funds. Wabasha County sent appellant a notification

that she had 5 days to make the delinquent payment, a notification she claims not to have

received. She did not make the delinquent payment within 5 days. The State eventually

charged appellant with issuance of a dishonored check under Minn. Stat. § 609.535,

subd. 2.

       Appellant moved to dismiss the charge due to lack of probable cause, arguing that

the check she wrote fell into the statutory exception for “a check given for a past

consideration,” Minn. Stat. § 609.535, subd. 5 (2014). After a hearing, the district court

agreed and dismissed the complaint.            The court reasoned that there was no

“contemporaneous exchange of goods or services for the check” and therefore the check

fell within the statutory exception.



                                             D-1
       The State appealed, and the court of appeals reversed and remanded the case for

trial. The court of appeals interpreted the statutory exception for “a check given for a past

consideration” as a reference to the contractual term of art, “past consideration,” and

concluded that because appellant’s check was not given to support a promise to pay arising

under contract law, the exception did not apply. State v. Schouweiler, No. A15-1461, 2016
WL 102578, at *2-3 (Minn. App. Jan. 11, 2016).

       The relevant statutory provision states: “This section does not apply to a postdated

check or to a check given for a past consideration, except a payroll check or a check issued

to a fund for employee benefits.” Minn. Stat. § 609.535, subd. 5. Under principles of

contract law, “consideration” is “something of value given in return for a performance or

a bargained for promise of performance.” Med. Staff of Avera Marshall Reg’l Med. Ctr. v.

Avera Marshall, 857 N.W.2d 695, 706 (Minn. 2014) (Anderson, J., dissenting) (quoting 20

Brent A. Olson, Minnesota Practice—Business Law Deskbook § 7:7 (2013-2014 ed.)). As

the court of appeals reasoned, a purported consideration that is given before the promise to

pay was made “was neither induced by the promise nor paid in exchange of it” and thus

“cannot, properly speaking, be sufficient, valid, legal consideration.” Schouweiler, 2016
WL 102578, at *3 (quoting 4 Richard A. Lord, Williston on Contracts § 8:11 (4th ed.

2008)). As the majority recognizes, such a purported consideration is referred to by the

legal term of art “past consideration,” which will not support a legally binding promise.

       I interpret the statute the same way the court of appeals did. The exemption from

criminal liability for writing a bad “check given for a past consideration,” makes sense if

the term “past consideration” is given its contract-law meaning. It is easy to imagine that

                                            D-2
the Legislature might not want to criminalize the writing of a bad check when the party

writing the check has no obligation to pay. Under the contract-law meaning of “past

consideration” adopted by the court of appeals, no criminal liability attaches for writing

such a check.

       The majority goes a different route, reasoning that the phrase “a check given for a

past consideration” does not refer to the contractual term of art, but to the phrase’s

purported ordinary, non-technical meaning, which the majority takes to be “a check given

for goods or services received in the past,” or perhaps more broadly, “a check given as

payment for something of value received in the past.” I disagree with the majority’s

interpretation.

       First, assuming the statutory text has an ordinary, non-technical meaning, the

interpretation the majority adopts is not workable. Specifically, after referring to non-legal

dictionaries, the court interprets the term “consideration” to mean either “something given

as recompense” or “payment given in exchange for a service rendered.” But when those

meanings are substituted into the statute’s phrase “a check given for a past consideration,”

the statute would read: “a check given for a past []thing given as recompense,” or “a check

given for a past payment given in exchange for a service rendered.” Those constructions

do not naturally mean the same thing as “a check given for something of value [such as a

good or service] that was received in the past,” the majority’s chosen phrase. In my view,

if the Legislature had meant the exception to cover checks issued to pay for goods or

services received in the past, the Legislature would have said that. The Legislature instead

used a term that has a well-developed technical meaning, and I would apply that meaning.

                                             D-3
       But, the majority reasons, the surrounding text of subdivision 5 shows that the

Legislature could not have intended to use the term “past consideration” according to its

technical meaning. The majority looks to the full text of subdivision 5, which provides:

“This section does not apply to a postdated check or to a check given for a past

consideration, except a payroll check or a check issued to a fund for employee benefits.”

Minn. Stat. § 609.535, subd. 5 (emphasis added). Correctly identifying the italicized text

as an “exception to the exception” to criminal liability, the majority reasons that “an

employee’s payroll or benefits must first be a type of ‘past consideration’ before they can

logically be considered as exceptions to the past-consideration provision.” And reasoning

that “[a]n employee’s pay and benefits are typically bargained for when an employment

agreement is made,” the court concludes that a check for payroll or benefits therefore

cannot be for a past consideration in the contract-law sense.

       The majority is mistaken. Regardless what typically occurs, it is clear that an

employer can and may make a non-bargained-for payment to employee payroll, such as a

holiday bonus. Likewise, some types of employee benefit plans, such as profit sharing

plans, allow employers to choose when to make a contribution. “A profit sharing plan . . .

allows the employer to choose how much to contribute to the plan (out of profits or

otherwise) each year, including making no contribution for a year.” U.S. Dep’t of Labor

& Internal Revenue Serv., Profit Sharing Plans for Small Businesses 1 (2014),

https://www.dol.gov/ebsa/publications/profitsharing.html.       An employer might, for

example, publicly promise to provide such a bonus or plan contribution, citing its

recognition of employees having exceeded sales goals throughout the year. Such a promise

                                            D-4
would clearly be for “past consideration” as that term is used in contract law, because the

purported consideration for it—the employees’ performance in exceeding sales goals—

occurred in the past. The majority’s argument with reference to the surrounding text of

subdivision 5 therefore is unpersuasive.

       In sum, I disagree with the majority’s interpretation. I would interpret the statute as

the court of appeals did, and affirm on that basis.

       But even assuming that the majority correctly interprets the statute, I would still

affirm. The majority’s interpretation exempts a check given for a good or service that was

received in the past. But a payment for property taxes is not “given for a good or service.”

It is given in order to fund local governments, which spend the funds they collect for

various purposes. Those services may or may not provide a specific benefit to the taxpayer,

but either way the tax payment is not “given for a good or service.”

       Article X, section 1, of the Minnesota Constitution provides: “Taxes shall be

uniform upon the same class of subjects and shall be levied and collected for public

purposes.” Minn. Const. art. X, § 1 (emphasis added). Taxes are collected to support the

public, not necessarily to provide services for the person taxed. Thus, a landowner’s claim

that he did not get his “money’s worth” from his property taxes would not be cognizable

in the courts. Instead, under our system of property taxation, all real property in Minnesota

is taxable except property exempt from taxation by law. Minn. Stat. § 272.01, subd. 1

(2014). Each local jurisdiction determines the revenue needed from property taxes to meet

its budget. This amount—the levy—is equal to the total proposed budget less other sources

of revenue. The levy is then spread among all taxable properties according to their tax

                                            D-5
capacity (which in turn is calculated by multiplying the taxable market value by the state-

mandated classification rate), and then reduced by applicable credits. See Minn. Dep’t of

Revenue, Understanding Property Taxes: Property Tax Fact Sheet 12a (2011),

http://www.revenue.state.mn.us/propertytax/factsheets/factsheet_12a.pdf. A landowner’s

property tax burden does not depend on the level of services the landowner receives, or the

level of services the land receives; rather, it depends (roughly) on the level of services the

local jurisdiction provides to all its citizens.8 In other words, “[g]overnment spending and

revenues will affect [a landowner’s] tax bill the most,” id. at 1, not the “goods or services”

the landowner receives.

       In short, local governments use property taxes to pay for services that they provide;

taxpayers do not “give” tax payments for services, except in the most abstract way as a part

of the social compact. Local governments provide many benefits to our citizens, and to do

so they must be funded. Nevertheless, I am certain the Legislature did not intend to include




8
        The situation might be different for special assessments, which are authorized under
our constitution “for local improvements upon property benefited thereby,” Minn. Const.
art. X, § 1, and which, to be valid, must convey a “special benefit” on the property assessed
that actually increases the property’s market value. See, e.g., Carlson-Lang Realty Co. v.
City of Windom, 307 Minn. 368, 369, 240 N.W.2d 517, 519 (1976). But the past-due
property taxes appellant purported to pay with the check at issue in this case did not include
any amounts for special assessments.

                                             D-6
a landowner’s required contribution to that funding as payment for “goods or services

received in the past.”9

       For these reasons, I respectfully dissent.




9
       In addition to her statutory argument, appellant also contends that her prosecution
violates the Minnesota Constitution. See Minn. Const. art. I, § 12 (“No person shall be
imprisoned for debt . . . .”). Because the district court has not yet addressed this issue, I do
not reach it.

                                              D-7